UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-2148



CLAYTON CLEMONS,

                Plaintiff - Appellant,

          v.


J. N. BRADLEY, Corporal, South Carolina Highway Patrol; CHRIS
SCALZO, Public Defender's Office; C. R. GARRETT, Judge,
Greenville County Summary Court; PAUL B. WICKENSIMER,
Greenville County Clerk of Court; ROBERT M. ARIAIL, Greenville
County Solicitor; BARBARA H. TIFFIN, Assistant Solicitor;
JOHN L. BREEDEN, Jr., Judge, Circuit Court Judge; JOSEPH L.
SAVITZ, Chief Attorney, Division of Appellate Defense;
KENNETH A. RICHSTAD, Clerk of South Carolina Court of Appeals;
HAROLD MINCH COOMBS, Jr., Senior Assistant Attorney General;
JASPER CURETON, AJ South Carolina Court of Appeals; KAYE
GORENFLO HEARN, CJ South Carolina Court of Appeals; JEAN
HOEFER TOAL, CJ South Carolina Supreme Court,

                Defendants - Appellees,

          v.


HENRY MCMASTER, Attorney General, South Carolina,

                Third Party Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:07-cv-03286-GRA)


Submitted:   June 19, 2008                 Decided:   June 23, 2008
Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Clemons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Clayton Clemons seeks to appeal the district court’s

order granting his motion to extend time to file objections to the

magistrate judge’s report and recommendation and denying his motion

to subpoena.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Clemons seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                               - 3 -